Citation Nr: 0909046	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for tinnitus, left ear.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
tinnitus, left ear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

At the time of the VA examination conducted in May 2004 as to 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss, the Veteran was diagnosed with 
tinnitus, left ear.  The examiner, however, did not opine as 
to the possible relationship between the Veteran's current 
tinnitus, left ear and in-service noise exposure.  Thus, the 
Board, in November 2008, requested a medical expert opinion 
from the Veteran's Health Administration (VHA) as to such 
possible relationship.

The VHA medical expert opinion, received by the Board in 
February 2009, indicates that the Veteran's current tinnitus, 
left ear is at least as likely as not related to his in-
service noise exposure, if results of the Veteran's MRI 
testing were negative, thus ruling out any retrocochlear 
pathology or acoustic neuroma.  The VHA physician noted that 
results of MRI testing were not of record.

The Board notes that VA treatment records, dated in August 
2004, indicate that the Veteran was referred to an ear, nose, 
and throat specialist to rule out any retrocochlear 
pathology.

VA treatment records, dated in February 2005, indicate that 
the Veteran did not appear for MRI testing.  However, a 
notation in the treatment record indicates that the Veteran 
"would like an [sic] open MRI as ordered by VA ENT."  

An addendum to VA treatment notes, dated in September 2006, 
indicates that the Veteran was being followed at Yale for MRI 
testing to rule out a retrocochlear lesion.  

As no private treatment records and no VA treatment records 
dated after September 2006 are of record, it remains unclear 
to the Board if the Veteran has indeed undergone MRI testing 
to rule out any retrocochlear pathology or acoustic neuroma.  
As discussed above, the nexus opinion provided by the VHA 
physician as to a possible relationship between the Veteran's 
current tinnitus, left ear and in-service noise exposure is 
contingent upon results of MRI testing.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, if the Veteran's private and VA treatment records 
are silent as to MRI testing results, the Veteran must 
undergo MRI testing to rule out any retrocochlear pathology 
or acoustic neuroma.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.      § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request the 
dates upon which he received treatment 
at Yale, or any other private treatment 
facility as to his tinnitus, left ear, 
including MRI testing.  If a positive 
response if received, obtain and 
associate with the claims file such 
records.  If a negative response is 
received from the Veteran, or from any 
treatment facility, the claims file 
should be properly documented in this 
regard.

2.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Hartford, Connecticut, dated 
from September 20, 2006 to the present.

3.  If results of the actions described 
above support the conclusion that the 
Veteran has not undergone MRI testing 
to rule out any retrocochlear pathology 
or acoustic neuroma, schedule the 
Veteran for same.

4.  Readjudicate the Veteran's claim of 
entitlement to service connection for 
tinnitus, left ear, considering any 
additional evidence added to the 
record, specifically, the VHA medical 
expert opinion and results of MRI 
testing.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of any examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




